ATTORNEY GRIEVANCE COMMISSION *                                IN THE
  OF MARYLAND                                                  COURT OF APPEALS
                                                               OF MARYLAND
                 Petitioner
                                                               Misc. Docket AG No. 28
V.
                                                               September Term, 2015

APRIL JUANITA SANDS

                 Respondent.

                                                   ORDER

          This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, April Juanita Sands, to indefinitely suspend the

Respondent from the practice of law. The Court having considered the Petition and the record

herein, it is this 5th day of     January          ,2016.

          ORDERED, that Respondent, April Juanita Sands, be and she is hereby indefmitely

suspended from the practice of law in the State of Maryland for violation of Rule 8.4(d) of the

Maryland Lawyers' Rules of Professional Conduct; and it is further

          ORDERED, that the Clerk of this Court shall remove the name of April Juanita Sands from

the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of

Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-

772(d).




                                                         /s/ Lynne A. Battaglia
                                                         Senior Judge